Citation Nr: 0421950	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  95-35 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from February 1977 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The veteran testified before the 
undersigned at a hearing held at the RO in April 1999.  This 
case was remanded by the Board in June 1999; it was returned 
to the Board in June 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Briefly, the veteran contends that his schizophrenia either 
originated in service or was caused or chronically worsened 
by his service-connected headache disorder.

The veteran's service medical records are negative for any 
complaints, finding or diagnosis of schizophrenia.  The 
veteran was treated on several occasions in service for 
headaches; he reported that he had experienced headaches 
since even before service.

There is no post-service medical evidence of schizophrenia 
until 1988, at which time medical records from the facility 
servicing the veteran's place of incarceration noted that he 
was experiencing auditory and visual hallucinations.  Later 
VA treatment records show that he reported experiencing his 
first hallucination while in service, and document his 
contention that either the headaches he experienced in 
service represented the onset of his schizophrenia, or that 
his schizophrenia is etiologically related to his current 
headache disorder.

In September 1999 the veteran submitted to VA a copy of a 
"Letter to the Editor" to a medical journal which was 
written by a physician.  The physician noted that headaches 
can be an early symptom of schizophrenia.  He indicated that 
certain studies of schizophrenics showed that less than 18 
percent of the participants reported experiencing severe 
headaches at the onset of schizophrenia, and that less than 
24 percent of diagnosed schizophrenics complain of headaches.

An October 1999 VA treatment note discloses that the veteran 
presented requesting an opinion concerning whether there is 
any relationship between headaches and schizophrenia.  The 
treating physician noted that he was not aware of any such 
connection, but concluded that such an association could 
exist, and that future research might demonstrate that 
connection.

The record reflects that the veteran has not been afforded a 
VA examination addressing the etiology of his current 
schizophrenia.  The Board notes in passing that while the 
veteran failed to report for neurological examinations 
scheduled for August 2000, November 2000, August 2001 and 
March 2004, none of those examinations were scheduled for the 
purpose of addressing the etiology of the veteran's 
schizophrenia.  Given the service medical records documenting 
treatment for headaches, as well as the October 1999 opinion 
by the veteran's treating VA physician that there could be an 
association between the veteran's service-connected headaches 
and his schizophrenia, the Board is of the opinion that a VA 
examination would be helpful in the adjudication of the 
instant claim.  See 38 C.F.R. § 3.159(c)(4) (2003); Wells v. 
Principi , 326 F.3d 1381, 1384 (Fed. Cir. 2003). 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim for service 
connection for schizophrenia.  With 
any necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
files any medical records identified 
by the veteran which have not been 
secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  After the above-requested 
development has been completed, the 
RO should afford the veteran a VA 
psychiatric examination by a 
physician with appropriate expertise 
to determine the nature, extent and 
etiology of the veteran's 
schizophrenia.  All indicated tests 
should be conducted, and the 
examiner is to set forth all 
findings in detail.  The examiner 
should be asked to provide an 
opinion as to whether it is at least 
as likely as not that the veteran's 
schizophrenia is etiologically 
related to service or was present 
within one year of his discharge 
therefrom.  The examiner should also 
provide an opinion as to whether it 
is at least as likely as not that 
the veteran's schizophrenia was 
caused or chronically worsened by 
his service-connected headache 
disorder.  The complete rationale 
for all opinions expressed should 
also be provided.  The claims 
folders, including a copy of this 
remand, must be made available to 
and reviewed by the examiner.  The 
examination report is to reflect 
that a review of the claims files 
was made.

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002), and 38 C.F.R. 
§ 3.159 (2003).  Then, the RO should 
re-adjudicate the issue on appeal.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


